IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                                April 30, 2008
                               No. 07-11079
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee
v.

ESDAID AMARO CASTHILAIN-TORRES, also known as Esaid Amaro
Casthilain-Amaro, also known as Jason Omar Torres, also known as Omar
Torres

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 1:07-CR-17-ALL


Before REAVLEY, JOLLY, and GARZA, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Esdaid Amaro Casthilain-
Torres presents arguments that he concedes are foreclosed by United States v.
Brown, 920 F.2d 1212, 1216-17 (5th Cir. 1991), abrogated on other grounds by
United States v. Candia, 454 F.3d 468, 472-73 (5th Cir. 2006), which held that
a district court may order a term of imprisonment to run consecutively with an



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 07-11079

unimposed state sentence. The Government’s motion for summary affirmance
is GRANTED, and the judgment of the district court is AFFIRMED.




                                   2